Citation Nr: 1515807	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Veteran is entitled to additional monetary benefits due to a dependent child's school attendance from August 2003 to May 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied a request for a retroactive payment of benefits based on JC's school attendance prior to May 2009.

The Board has reviewed both the VA paper and electronic file in this matter.  The VA electronic file includes the DAV appeal brief.  The VA electronic file is maintained in the Veterans Benefits Management System (VBMS), which is VA's electronic system for document record keeping.


FINDINGS OF FACT

1.  VA had not received a claim for dependency based on school attendance within 1 year of his daughter's   18th birthday

2.  VA had not received a claim within 1 year from the date of commencement of a course of instruction at an approved institution which was begun after his daughter's   18th birthday.


CONCLUSION OF LAW

The criteria for payment of additional compensation due to a dependent child beyond age 18 based on school attendance from August 2003 to May 2009 are not met.  38 U.S.C.A. §§ 1115, 1134, 1135 (West 2014); 38 C.F.R. §§ 3.57, 3,503, 3.667(a)(1), (2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, because the law is dispositive of the issue addressed herein, see Sabonis v. Brown, 6 Vet. App. 426 (1994), the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also, Manning v. Principi, 16Vet. App. 534, 542 (2002) (VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Accordingly, the Board will address the merits of the claim.


II.  Additional Monetary Benefits to Include Retroactive Payment of Benefits

The Veteran seeks additional monetary benefits due to a dependent child   for the period following her 18th birthday based on school attendance of a dependent child from August 2003 to May 2009.  


Legal Criteria

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

Pension or compensation may be paid from a child's 18th birthday based on school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

Factual Background

VA Form 21-686c, Declaration of Status of Dependents, date stamped January 2003 lists children that include his daughter who was born in May 1985.  The RO sent a letter dated February 2003 to the Veteran with enclosures of VA Forms 21-8764 and 21-674 and requested that he return the completed forms within 60 days; VA notified the Veteran that the forms must be received within one year from the date of this letter.  The RO sent a letter dated February 2003 to the Veteran notifying him that his disability award had been reduced effective May 23, 2002 due to the loss of a dependent child.

Between 2003 and 2008, the Veteran had had regular correspondence with the RO concerning disability compensation claims.  The Veteran further filed a VA Form 21-674 in connection with other dependent children during this time frame so that his disability compensation would not be reduced on these children's 18th birthday.

Approximately 8 years after notification that his daughter had been taken off his award, in April 2011, the Veteran acknowledged to the RO that this daughter had come off his award in May 2003 and reported that he had sent to VA "a 646 for her school attendance."  VA notified the Veteran in an April 2011 letter that his daughter had been taken off his award in April 2003 because she had turned 18 years old and that VA had not received a VA Form 21-674 for this child

In April 2011, the RO received from the Veteran VA Form 21-674, Request for Approval for School Attendance; for his daughter.  This form reflects that the Veteran's daughter attended school from August 2003 to May 2009.

In September 2012, the RO received correspondence from the Veteran indicating that that his daughter had married on August [redacted], 2009.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the Veteran's claim must be denied as a matter of law.  Sabonis, supra.  VA had not received a claim for dependency based on school attendance within 1 year of his daughter's 18th birthday.  38 C.F.R. § 3.667(a)(1).  Also, VA had not received a claim within 1 year from the date of commencement of the course which was begun after his daughter's 18th birthday.  38 C.F.R. § 3.667(a)(2).  As such, the RO correctly removed the Veteran's daughter from his award.

While a review of the claims file fails to disclose VA receipt of the request VA form, the Veteran argues that he, in fact, sent to VA the required form and he should be given retroactive payment of the money withheld when his daughter was removed as a dependent.  However, the Veteran's lack of due diligence in following up with VA on whether VA Form 21-674 was received at any time within the one period following his daughter's 18th birthday (to include within one year of her starting school) or for the subsequent 8 years is inexplicable given that the Veteran's statements reflect an understanding that VA Form 21-674 was necessary to continue the rate of compensation based on a dependent 18 years or older attending school.  The Board observes that the Veteran continued to correspond with the RO regarding other matters during the many years following the RO's removal of his daughter from his award, but made no inquiry regarding the changed rate of compensation due to loss of dependent child until 2011.  See RO Letter (February 27, 2003); see also VA Form 21-0820 (April 7, 2011).

To the extent that the Veteran insinuates that the RO lost his VA Form 21-674, the Board finds that this argument is without merit because there is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  While this presumption is rebuttable, as an example when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable), the Veteran has not presented evidence to rebut the presumption.

The Veteran has acknowledged that his daughter is now married and not a dependent of his for the purpose of VA compensation.  He has expressly stated that he does not seek to establish his daughter as a current dependent for compensation purposes.

Accordingly, the claim is denied.

	(CONTINUED ON NEXT PAGE)



ORDER

The claim for additional monetary benefits due to a dependent child's school attendance from August 2003 to May 2009 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


